Citation Nr: 1003787	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back pain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his daughter and an observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to October 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Board notes that in this rating decision that 
the RO also denied claims for increased evaluations of a 
hiatal hernia, frostbite of the right and left feet and 
claims for service connection of a bilateral leg condition 
and neck condition.  The Veteran initially expressed 
disagreement with the denials of these claims, but limited 
his appeal to the single issue listed on the cover page of 
the decision.  See July 2008 Substantive Appeal.  
Accordingly, this is the only issue before the Board. 

The Veteran was provided a Videoconference Board hearing in 
December 2009.  A transcript of the testimony offered at this 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last afforded a VA (QTC) examination in 
furtherance of substantiating his claim in May 2007.  X-rays 
of the lumbar spine taken at this time demonstrated no 
significant abnormality for an individual in the Veteran's 
age category.  Neurological examination of the lower 
extremities showed normal motor and sensory function.  
Straight leg testing was negative bilaterally.  There were no 
signs of intervertebral disc syndrome.  

In a February 2008 statement the Veteran expressed that he 
felt that his condition had worsened since the examination.  
He also related that he felt that the May 2007 VA (QTC) 
examination was inadequate.
A March 2008 VA MRI report documents a history of low back 
pain with lower extremity radiculopathy, as well as neural 
foraminal narrowing at L3-4 and L4-5, broad-based disc bulges 
at L3-4 and L4-5 and moderate hypertrophic changes of the 
facet joints at L4-5 and L5-S1.

Further examination is necessary to decide this claim.  The 
Veteran's statement regarding the worsening of his condition 
with the recent findings of disc bulging and radiculopathy 
indicate that the Veteran's service-connected disability may 
have increased in severity since his last VA examination.  
When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, a remand for a VA examination is 
necessary.

The Board notes that at his December 2009 Board hearing the 
Veteran expressed dissatisfaction with his last VA 
examination.  He specifically related that the claims file 
was not available to the examiner and that a goniometer was 
not used during range of motion testing.  VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.  Upon 
remand the Veteran's claims file should be made available to 
the examiner, who should use a goniometer in conducting range 
of motion studies.  

The Board also notes that at the December 2009 Board hearing 
the Veteran's representative indicated that the Veteran was 
getting ongoing treatment at the Tulsa Outpatient Clinic of 
the VA Medical Center in Tulsa, Oklahoma.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  VA has a duty to seek these records. 
38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not 
currently associated with the claims file, 
particularly any from the Tulsa Outpatient 
Clinic, and associate them therewith. 

Perform any and all follow-up as 
necessary, and document negative results.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination, to include 
a complete physical examination, in order 
to determine the current severity of his 
service-connected low back disability.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should specifically state the 
degree of disability present in the 
Veteran's low back and his current range 
of motion, as well as identify any 
objective evidence of pain.  Any 
neurological abnormalities resulting from 
the service-connected back disability 
should be discussed.  The clinician should 
also discuss how the Veteran's disability 
impacts his daily activities of living.  
The extent of any weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  Range of 
motion studies should be conducted using a 
goniometer and the use thereof should be 
noted in the examination report.  Any and 
all opinions must be accompanied by a 
complete rationale.

3.  After the above development is 
completed to the extent possible, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, who 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


